DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-6, 8, and 11 are allowed; Claims 7, 9, and 10 are canceled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Caleb Schmitt on February 11, 2021.
The application has been amended as follows: 
Claim 1. An implantable lead for electrically stimulating an organ and/or collecting electrical potentials thereon, comprising: 
	a distal termination capable of coming into contact with the tissues of the organ, said termination comprising:
an insulating substrate; and
at least one conductive interface carried by the substrate; and
a tubular lead body, comprising at least one bonding conductor extending therethrough and connected to the at least one conductive interface, 
the at least one conductive interface comprises at least one deformable conductive wire;
at least one conductive interface comprises a woven, embroidered, braided or knitted configuration for anchoring the at least one deformable conductive wire to the substrate; and
said woven, embroidered, braided or knitted configuration comprises a pattern imparting to said at least one deformable conductive wire a passive component electrical function in a region of the pattern, the passive component electrical function comprising at least one of a capacitive function in the region of the pattern or an inductive function in the region of the pattern, the inductive function formed by winding the at least one deformable conductive wire on both sides of a plane of the substrate in the region of the pattern.
Claim 2.	 The lead of claim 1, wherein the substrate is a non-elastically deformable substrate and the at least one conductive interface is devoid of an additional elastically deformable support incorporating the substrate or adjoining the substrate.
Claim 3. The lead of claim 1, wherein the passive component electrical function further comprises [[is]] a resistive function, the pattern comprising a zigzag pattern of the at least one deformable [[conductor]] conductive wire on the substrate.
Claim 4. The lead of claim 1, wherein the passive component electrical function further comprises [[is]] a resistive function, at least a portion of the at least one deformable [[conductor]] conductive wire being in the region of the pattern an intrinsically resistive portion.
Claim 5. The lead of claim 1, wherein the is formed by the at least one deformable [[conductor]] conductive wire being interrupted in the region of the pattern and being configured on the substrate to form two non-electrically connected interleaved portions extending together leaving a coupling gap forming a capacitor dielectric therebetween.
Claim 6.	 The lead of claim 1, wherein the passive component electrical function further comprises [[is]] an antenna function, the at least one deformable [[conductor]] conductive wire 
Claim 7. (Canceled) 
Claim 8.	 The lead of claim [[7]] 1, further comprising at least one wire of non-electrically connected ferromagnetic material, extending in the region of the pattern within the wound portion of the at least one deformable conductive wire and forming a core for the inductive function.
Claim 9.	 (Canceled) 
Claim 10. (Canceled) 
Claim 11. The lead of claim 1, the passive component electrical function further comprising one or more of the inductive function, the capacitive function, and[[/or]] a resistive function to form a stop filter tuned to at least one RF frequency of an MRI imager.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, an implantable lead for electrically stimulating an organ and/or collecting electrical potentials thereon, comprising: a distal termination capable of coming into contact with the tissues of the organ, said termination comprising: an insulating substrate; and at least one conductive interface carried by the substrate, the at least one conductive interface comprises at least one deformable conductive wire; the at least one conductive interface comprises a woven, embroidered, braided or knitted configuration for anchoring the at least one deformable conductive wire to the substrate; and said woven, embroidered, braided or knitted .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/V.V.H./
Vynn Huh, February 11, 2021Examiner, Art Unit 3792                                                                                                                                                                                                        



/JONATHAN T KUO/Primary Examiner, Art Unit 3792